DETAILED ACTION
Status of claims:
Claims 2 – 34 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/11/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2 – 4, 6 – 7, 11 – 15, 17 – 18, 22 – 26, 28 – 29, and 33 – 34 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gan (US 20090106770). 

As per claim 2, a computer-implemented method comprising: 
	facilitating communication sessions between a plurality of customer devices and an agent mobile device associated with a messaging interface (Generally, client devices (customer device and agent mobile devices) may include virtually any portable computing device capable of receiving and sending a message over a network, such as networks, and the like, to and from another computing device, another mobile device, and the like. Thus, client devices may include virtually any portable computing device capable of connecting to another computing device and receiving information, See ¶28), wherein facilitating the communications sessions include routing data through a messaging gateway (Networks may include a plurality of network carrier gateways (or carriers) that are configured to manage network communications between at least one of mobile devices, and another mobile device, and/or a computing device managed through network, See ¶39); 
	receiving a plurality of messages associated with the communication sessions (Client devices may be configured to communicate a message, such as through Short Message Service (SMS), Multimedia Message Service (MMS), instant messaging (IM), internet relay chat (IRC), Mardam-Bey's IRC (mIRC), Jabber, and the like, between another computing device … Client devices may be further configured to enable a user to participate in communications sessions, See ¶31 - 32); 
	determining one or more identifiers associated with the plurality of messages, wherein an identifier corresponds to one or more of the customer devices (Client devices may uniquely identify themselves through any of a variety of mechanisms, including a phone number, Mobile Identification Number (MIN), an electronic serial number (ESN), or other client device identifier … Such information may be provided in a message, or the like, to other computing devices, See ¶30); 
	transmitting the plurality of messages and the determined identifiers, wherein when the agent mobile device receives the plurality of messages (Message handlers include virtually any computing device that may be configured to receive and to route a message and/or a response to a message. Message handlers determine, in part, which network carrier a message is to be routed through to one of client devices. Message handlers may make such determination based on a variety of criteria, including … a destination client device identifier, See ¶45), the messaging interface displays the plurality of messages with the determined identifiers (Client devices may uniquely identify themselves through any of a variety of mechanisms … Such information may be provided (displayed) in a message, or the like, to other computing devices, See ¶30); 
	receiving a response message that includes one of the determined identifiers (MTS might determine where to send the response based on the client device identifier associated with the message/response, See ¶57); and 
	associating the response message to a communication session with a customer device associated with the identifier in the response message (MTS might determine where to send the response based on the client device identifier associated with the message/response … MTS may include the session identifier with the response that is then forwarded to a message handler determined to provide support to the destination client device. MTS may also employ RMM to generate and store into data store, session data for the message/response session. The session identifier may, in one embodiment, be employed to index, store, and retrieve the session data, See ¶57 - 58).

As per claim 3, the method of claim 2, further comprising: 
	receiving a different response message that includes a different one of the determined identifiers  (MTS might determine where to send the response based on the client device identifier associated with the message/response, See ¶57 … Client devices may uniquely identify themselves through any of a variety of mechanisms, including a phone number, Mobile Identification Number (MIN), an electronic serial number (ESN), or other client device identifier … Such information may be provided in a message, or the like, to other computing devices, See ¶30 / Since each client device is uniquely identified, a different response message can be received from a different identifier based on the uniquely identified device); and 
	associating the different response message to a communication session with a customer device associated with the different identifier in the different response message (MTS might determine where to send the response (different response message) based on the client device identifier (different identifier based on unique identifier, ¶30) associated with the message/response … MTS may include the session identifier with the response that is then forwarded to a message handler determined to provide support to the destination client device. MTS may also employ RMM to generate and store into data store, session data for the message/response session. The session identifier may, in one embodiment, be employed to index, store, and retrieve the session data, See ¶57 - 58).

As per claim 4, the method of claim 2, further comprising: communicating the response message via the associated communication session, wherein the communicated response message is presented to the customer device associated with the identifier within a chat of the associated communication session (When a response is received from the global application, the second message handler generates a session identifier. The second message handler stores local session data (chat) that may include the response, the client device identifier, the message, the session identifier, and the like. The response and the session identifier are sent to the first message handler. In one embodiment, the second message handler determines where to send the response based, in part, on the client device identifier, See ¶25).

As per claim 6, the method of claim 2, wherein the one or more identifiers include a session identifier of an associated one of the communication sessions with one of the customer devices (Message handler may then generate a session identifier, and session data associated with the message/response, See ¶47).

As per claim 7, the method of claim 2, wherein the one or more identifiers include a service identifier of one of a plurality of agent services (The term "service short code" refers to a short code that is assigned to an application, service, or the like. Service short codes may be assigned to different applications, services, or the like, for different network carriers. Moreover, multiple applications may share the same service short codes, See ¶22).

As per claim 11, the method of claim 2, wherein the messaging interface corresponds to a short message service (SMS) of the messaging gateway (The term Short Message Service (SMS) refers to a communication mechanism for providing connectionless transfers of limited size messages between networked devices, ¶18 … Networks may include a plurality of network carrier gateways (or carriers) that are configured to manage network communications between at least one of mobile devices, and another mobile device, and/or a computing device managed through network, See ¶39).

As per claim 12, the method of claim 10, wherein the plurality of messages and the determined identifiers are transmitted via the SMS of the messaging gateway (The term Short Message Service (SMS) refers to a communication mechanism for providing connectionless transfers of limited size messages between networked devices, ¶18 … Networks may include a plurality of network carrier gateways (or carriers) that are configured to manage network communications between at least one of mobile devices, and another mobile device, and/or a computing device managed through network, See ¶39).

As per claim 13, a system comprising: 
a messaging gateway (Networks may include a plurality of network carrier gateways (or carriers) that are configured to manage network communications between at least one of mobile devices, and another mobile device, and/or a computing device managed through network, See ¶39); and 
a server that: 
	facilitates communication sessions between a plurality of customer devices and an agent mobile device associated with a messaging interface (Generally, client devices (customer device and agent mobile devices) may include virtually any portable computing device capable of receiving and sending a message over a network, such as networks, and the like, to and from another computing device, another mobile device, and the like. Thus, client devices may include virtually any portable computing device capable of connecting to another computing device and receiving information, See ¶28), wherein facilitating the communications sessions include routing data through a messaging gateway (Networks may include a plurality of network carrier gateways (or carriers) that are configured to manage network communications between at least one of mobile devices, and another mobile device, and/or a computing device managed through network, See ¶39), and receives a plurality of messages associated with the communication sessions (Client devices may be configured to communicate a message, such as through Short Message Service (SMS), Multimedia Message Service (MMS), instant messaging (IM), internet relay chat (IRC), Mardam-Bey's IRC (mIRC), Jabber, and the like, between another computing device … Client devices may be further configured to enable a user to participate in communications sessions, See ¶31 - 32); and 
	determines one or more identifiers associated with the plurality of messages, wherein an identifier corresponds to one or more of the customer devices (Client devices may uniquely identify themselves through any of a variety of mechanisms, including a phone number, Mobile Identification Number (MIN), an electronic serial number (ESN), or other client device identifier … Such information may be provided in a message, or the like, to other computing devices, See ¶30); 
	transmits the plurality of messages and the determined identifiers via the messaging gateway, wherein when the agent mobile device receives the plurality of messages (Message handlers include virtually any computing device that may be configured to receive and to route a message and/or a response to a message. Message handlers determine, in part, which network carrier a message is to be routed through to one of client devices. Message handlers may make such determination based on a variety of criteria, including … a destination client device identifier, See ¶45), the messaging interface displays the plurality of messages with the determined identifiers (Client devices may uniquely identify themselves through any of a variety of mechanisms … Such information may be provided (displayed) in a message, or the like, to other computing devices, See ¶30);
	receives a response message that includes one of the determined identifiers via the messaging gateway (MTS might determine where to send the response based on the client device identifier associated with the message/response, See ¶57); and 
	associates the response message to a communication session with a customer device associated with the identifier in the response message (MTS might determine where to send the response based on the client device identifier associated with the message/response … MTS may include the session identifier with the response that is then forwarded to a message handler determined to provide support to the destination client device. MTS may also employ RMM to generate and store into data store, session data for the message/response session. The session identifier may, in one embodiment, be employed to index, store, and retrieve the session data, See ¶57 - 58).

As per claim 14, the system of claim 13, wherein the server further: 
	receives a different response message that includes a different one of the determined identifiers (MTS might determine where to send the response based on the client device identifier associated with the message/response, See ¶57 … Client devices may uniquely identify themselves through any of a variety of mechanisms, including a phone number, Mobile Identification Number (MIN), an electronic serial number (ESN), or other client device identifier … Such information may be provided in a message, or the like, to other computing devices, See ¶30 / Since each client device is uniquely identified, a different response message can be received from a different identifier based on the uniquely identified device); and 
	associates the different response message to a communication session with a customer device associated with the different identifier in the different response message (MTS might determine where to send the response (different response message) based on the client device identifier (different identifier based on unique identifier, ¶30) associated with the message/response … MTS may include the session identifier with the response that is then forwarded to a message handler determined to provide support to the destination client device. MTS may also employ RMM to generate and store into data store, session data for the message/response session. The session identifier may, in one embodiment, be employed to index, store, and retrieve the session data, See ¶57 - 58).

As per claim 15, the system of claim 13, wherein the server further: communicates the response message via the associated communication session, wherein the communicated response message is presented at the customer device associated with the identifier within a chat of the associated communication session (When a response is received from the global application, the second message handler generates a session identifier. The second message handler stores local session data (chat) that may include the response, the client device identifier, the message, the session identifier, and the like. The response and the session identifier are sent to the first message handler. In one embodiment, the second message handler determines where to send the response based, in part, on the client device identifier, See ¶25).

As per claim 17, the system of claim 13, wherein the one or more identifiers include a session identifier of an associated one of the communication sessions with one of the customer devices (Message handler may then generate a session identifier, and session data associated with the message/response, See ¶47).

As per claim 18, the system of claim 13, wherein the one or more identifiers include a service identifier of one of a plurality of agent services (The term "service short code" refers to a short code that is assigned to an application, service, or the like. Service short codes may be assigned to different applications, services, or the like, for different network carriers. Moreover, multiple applications may share the same service short codes, See ¶22).

As per claim 22, the system of claim 13, wherein the messaging interface corresponds to a short message service (SMS) of the messaging gateway (The term Short Message Service (SMS) refers to a communication mechanism for providing connectionless transfers of limited size messages between networked devices, ¶18 … Networks may include a plurality of network carrier gateways (or carriers) that are configured to manage network communications between at least one of mobile devices, and another mobile device, and/or a computing device managed through network, See ¶39).

As per claim 23, the system of claim 22, wherein the plurality of messages and the determined identifiers are transmitted via the SMS of the messaging gateway (The term Short Message Service (SMS) refers to a communication mechanism for providing connectionless transfers of limited size messages between networked devices, ¶18 … Networks may include a plurality of network carrier gateways (or carriers) that are configured to manage network communications between at least one of mobile devices, and another mobile device, and/or a computing device managed through network, See ¶39).

As per claim 24, a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method comprising: 
	facilitating communication sessions between a plurality of customer devices and an agent mobile device associated with a messaging interface (Generally, client devices (customer device and agent mobile devices) may include virtually any portable computing device capable of receiving and sending a message over a network, such as networks, and the like, to and from another computing device, another mobile device, and the like. Thus, client devices may include virtually any portable computing device capable of connecting to another computing device and receiving information, See ¶28), wherein facilitating the communications sessions include routing data through a messaging gateway (Networks may include a plurality of network carrier gateways (or carriers) that are configured to manage network communications between at least one of mobile devices, and another mobile device, and/or a computing device managed through network, See ¶39); 
	receiving a plurality of messages associated with the communication sessions (Client devices may be configured to communicate a message, such as through Short Message Service (SMS), Multimedia Message Service (MMS), instant messaging (IM), internet relay chat (IRC), Mardam-Bey's IRC (mIRC), Jabber, and the like, between another computing device … Client devices may be further configured to enable a user to participate in communications sessions, See ¶31 - 32); 
	determining one or more identifiers associated with the plurality of messages, wherein an identifier corresponds to one or more of the customer devices (Client devices may uniquely identify themselves through any of a variety of mechanisms, including a phone number, Mobile Identification Number (MIN), an electronic serial number (ESN), or other client device identifier … Such information may be provided in a message, or the like, to other computing devices, See ¶30);
	transmitting the plurality of messages and the determined identifiers, wherein when the agent mobile device receives the plurality of messages (Message handlers include virtually any computing device that may be configured to receive and to route a message and/or a response to a message. Message handlers determine, in part, which network carrier a message is to be routed through to one of client devices. Message handlers may make such determination based on a variety of criteria, including … a destination client device identifier, See ¶45), the messaging interface displays the plurality of messages with the determined identifiers (Client devices may uniquely identify themselves through any of a variety of mechanisms … Such information may be provided (displayed) in a message, or the like, to other computing devices, See ¶30); 
	receiving a response message that includes one of the determined identifiers (MTS might determine where to send the response based on the client device identifier associated with the message/response, See ¶57); and 
	associating the response message to a communication session with a customer device associated with the identifier in the response message (MTS might determine where to send the response based on the client device identifier associated with the message/response … MTS may include the session identifier with the response that is then forwarded to a message handler determined to provide support to the destination client device. MTS may also employ RMM to generate and store into data store, session data for the message/response session. The session identifier may, in one embodiment, be employed to index, store, and retrieve the session data, See ¶57 - 58).

As per claim 25, the non-transitory computer-readable storage medium of claim of claim 24, further comprising instructions executable to: 
	receive a different response message that includes a different one of the determined identifiers (MTS might determine where to send the response based on the client device identifier associated with the message/response, See ¶57 … Client devices may uniquely identify themselves through any of a variety of mechanisms, including a phone number, Mobile Identification Number (MIN), an electronic serial number (ESN), or other client device identifier … Such information may be provided in a message, or the like, to other computing devices, See ¶30 / Since each client device is uniquely identified, a different response message can be received from a different identifier based on the uniquely identified device); and 
	associate the different response message to a communication session with a customer device associated with the different identifier in the different response message (MTS might determine where to send the response (different response message) based on the client device identifier (different identifier based on unique identifier, ¶30) associated with the message/response … MTS may include the session identifier with the response that is then forwarded to a message handler determined to provide support to the destination client device. MTS may also employ RMM to generate and store into data store, session data for the message/response session. The session identifier may, in one embodiment, be employed to index, store, and retrieve the session data, See ¶57 - 58).


As per claim 26, the non-transitory computer-readable storage medium of claim 24, further comprising instructions executable to: communicate the response message via the associated communication session, wherein the communicated response message is presented to the customer device associated with the identifier within a chat of the associated communication session (When a response is received from the global application, the second message handler generates a session identifier. The second message handler stores local session data (chat) that may include the response, the client device identifier, the message, the session identifier, and the like. The response and the session identifier are sent to the first message handler. In one embodiment, the second message handler determines where to send the response based, in part, on the client device identifier, See ¶25).

As per claim 28, the non-transitory computer-readable storage medium of claim 24, wherein the one or more identifiers include a session identifier of an associated one of the communication sessions with one of the customer devices (Message handler may then generate a session identifier, and session data associated with the message/response, See ¶47).

As per claim 29, the non-transitory computer-readable storage medium of claim 24, wherein the one or more identifiers include a service identifier of one of a plurality of agent services (The term "service short code" refers to a short code that is assigned to an application, service, or the like. Service short codes may be assigned to different applications, services, or the like, for different network carriers. Moreover, multiple applications may share the same service short codes, See ¶22).

As per claim 33, the non-transitory computer-readable storage medium of claim 24, wherein the messaging interface corresponds to a short message service (SMS) of the messaging gateway (The term Short Message Service (SMS) refers to a communication mechanism for providing connectionless transfers of limited size messages between networked devices, ¶18 … Networks may include a plurality of network carrier gateways (or carriers) that are configured to manage network communications between at least one of mobile devices, and another mobile device, and/or a computing device managed through network, See ¶39).

As per claim 34, the non-transitory computer-readable storage medium of claim 33, wherein the plurality of messages and the determined identifiers are transmitted via the SMS of the messaging gateway (The term Short Message Service (SMS) refers to a communication mechanism for providing connectionless transfers of limited size messages between networked devices, ¶18 … Networks may include a plurality of network carrier gateways (or carriers) that are configured to manage network communications between at least one of mobile devices, and another mobile device, and/or a computing device managed through network, See ¶39).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 16, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gan (US 20090106770) and in view of Allen (US 8392580).

As per claim 5, Gan discloses all limitations of claim 2.

	Gan however does not expressly disclose:
	wherein the associated communication session further incudes an agent computing device, and wherein the chat of the communication session does not indicate any switch between the agent computing device and the agent mobile device.

	Allen discloses:
	the method of claim 2, wherein the associated communication session further incudes an agent computing device, and wherein the chat of the communication session does not indicate any switch between the agent computing device and the agent mobile device (The server may facilitate the device swap by maintaining the dialog with device "A" in an active mode, thereby ensuring that media packets for the session continue to be exchanged between device "A" and the remote party while the server attempts to set up a new dialog with device "B". In other words, the dialog with device "A" is not put "on hold", making the transition substantially seamless from the point-of-view of the remote party. Once the session with device "B" is established, the server may reroute media data from the remote party to device "B" substantially seamlessly, such that the remote party is unaware of the device swap (does not indicate switch), See Col. 12, Lines 39 - 53).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Allen’s teaching of the chat not indicating any switch between the agent computing device and the agent mobile device, along with receiving and transmitting messages including a device identifier to improve Gan’s system. Both Gan and Allen disclose systems for implementing communication sessions. Allen’s system includes seamless device switching where the remote party is unaware of the device swap due the chat session being continuous while the devices switched. The combination is an improvement upon the existing system because messages can be received and transmitted using a device identifier, as taught by Gan, where the messages in the chat do not indicate any switch between the agent computing device and the agent mobile device, as taught by Allen, to allow a communication session associated with device identifiers to seamlessly transition between devices.

As per claim 16, the system of claim 13, wherein the associated communication session further incudes an agent computing device, and wherein the chat of the communication session does not indicate any switch between the agent computing device and the agent mobile device (The server may facilitate the device swap by maintaining the dialog with device "A" in an active mode, thereby ensuring that media packets for the session continue to be exchanged between device "A" and the remote party while the server attempts to set up a new dialog with device "B". In other words, the dialog with device "A" is not put "on hold", making the transition substantially seamless from the point-of-view of the remote party. Once the session with device "B" is established, the server may reroute media data from the remote party to device "B" substantially seamlessly, such that the remote party is unaware of the device swap (does not indicate switch), See Col. 12, Lines 39 - 53).

As per claim 27, the non-transitory computer-readable storage medium of claim 24, wherein the associated communication session further incudes an agent computing device, and wherein the chat of the communication session does not indicate any switch between the agent computing device and the agent mobile device (The server may facilitate the device swap by maintaining the dialog with device "A" in an active mode, thereby ensuring that media packets for the session continue to be exchanged between device "A" and the remote party while the server attempts to set up a new dialog with device "B". In other words, the dialog with device "A" is not put "on hold", making the transition substantially seamless from the point-of-view of the remote party. Once the session with device "B" is established, the server may reroute media data from the remote party to device "B" substantially seamlessly, such that the remote party is unaware of the device swap (does not indicate switch), See Col. 12, Lines 39 - 53).

Allowable Subject Matter
Claims 8 – 10, 19 – 21, and 30 – 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458